       Case 2:18-cv-00340-SMJ      ECF No. 11   filed 03/01/19   PageID.47 Page 1 of 2




1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                     Mar 01, 2019
3                          UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK
                          EASTERN DISTRICT OF WASHINGTON
4
     TRESHON NEDILL BROUGHTON,                  No. 2:18-cv-00340-SMJ
5
                               Plaintiff,       ORDER GRANTING
6                                               PERMISSION TO PARTICIPATE
                  v.                            PRO HAC VICE
7
     ALEX GORDON, individually and in
8    his official capacity; SHANE
     EMERSON, individually and in his
9    official capacity; CITY OF PULLMAN,
     a Washington municipality; CITY OF
10   PULLMAN POLICE DEPARTMENT;
     and JOHN DOES 1–10,
11
                               Defendants.
12

13         Before the Court is the application of Jonathan D. Hally for permission to

14   appear pro hac vice as counsel for Plaintiff Treshon Nedill Broughton, ECF No. 10.

15   The Court has reviewed the motion and the file in this matter and is fully informed.

16   The Court finds that a showing of particular need to appear and participate in this

17   case has been made and that the requirements of Local Civil Rule 83.2(c)(1) and

18   (3) have been met.

19         IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice

20   of Jonathan D. Hally, ECF No. 10, is GRANTED. Jonathan D. Hally may appear




     ORDER GRANTING PERMISSION TO PARTICIPATE PRO HAC VICE - 1
       Case 2:18-cv-00340-SMJ         ECF No. 11   filed 03/01/19   PageID.48 Page 2 of 2




1    and participate pro hac vice for the purpose of representing Plaintiff Treshon Nedill

2    Broughton in the above-captioned matter. Counsel of record, James W. Grow, Jr.,

3    shall sign all pleadings, motions, and other papers prior to filing and shall

4    meaningfully participate in this case.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 1st day of March 2019.

8                       _________________________
                        SALVADOR MENDOZA, JR.
9                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING PERMISSION TO PARTICIPATE PRO HAC VICE - 2
